UNITED STATES DISTRICT COURT HO,
22

DISTRICT OF MASSACHUSETTS /

 

JAMPA GONPO, individually and on behalf
of others similarly situated,

Plaintiff,

v. Civil Action No. 16-40138-MGM

SONAM’S STONEWALLS & ART, LLC
d/b/a SONAM’S STONEWALLS AND ART
and SONAM RINCHEN LAMA,

Defendants.

 

 

Defendants’ Objections to Special Verdict Form
Objection #1
At the charge conference, defendants objected to the word “completely” on the Special
Verdict From, Question 4:

“Did the Defendants completely rebut Plaintiff's evidence regarding the amount and
extent of work?” (Emphasis added)

Following discussion, the Court overruled defendants’ objections, apparently agreeing with
plaintiff's counsel’s argument that the word “completely” is in keeping with the Mr. Clemens
decision.

The defendants submit that use of the word “completely” puts an absolute burden on the
defendants that is not supported by Mf. Clemens or other decisions.' Further, the First Circuit
has used language to suggest that use of the word “completely” would erroneously and

prejudicially penalize the defendants. “Where the employer has failed to keep adequate

 

1 Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680 (1946).

4
employment records, it pays for that failure at trial by bearing the lion's share of the burden of
proof.” Secretary of Labor v, DeSisto, 929 F.2d 789, 792 (1* Cir. 1991). ? (Emphasis added).
Likewise, Judge Hillman, in his analysis in St. Pierre v. CVS Pharmacy, Inc., 265 F.Supp.3d
131, 140 (D. Mass. 2017), concluded, “If an employer then fails to rebut with precise data, or
otherwise negate the reasonableness of the inference, a court can award damages, ‘even though
the result be only approximate,’ ” citing Mt. Clemens at 688. (Emphasis added).

The defendants respectfully submit that use of the word “completely” illegally creates (or
comes very close to imposing) a strict liability standard, i.e., negating plaintiff's continuing
burden to prove hours by estimation, and to prove reasonableness. St. Pierre v. CVS Pharmacy,
Inc. Defendants respectfully submit that using the word “completely” is erroneous and

prejudicial as a matter of law.
Objection #2

The Special Verdict Form leads with the question:
1. Did the Plaintiff prove by a preponderance of the evidence that Defendants
Sonam Rinchen Lama and Sonam’s Stonewalls & Art LLC did not keep
and preserve accurate records of the dates and hours of Plaintiff's
employment?
Special question # | is not a liability question. Defendants respectfully submit that putting this
special question first is incorrect, and it is legally prejudicial. Generically, burden shifting is “a

federal procedural device.” Carmack v. Virginia, 2019 WL 4120410, at *15 (W. D. Va., 2019)

(referencing McDonnell Douglas). Mt. Clemens calls for “courts apply a burden shifting

 

2 Idiomatically, the “lion’s share” refers to a larger or major share.

3 Secretary of Labor v. DeSisto and St. Pierre v. CVS Pharmacy, Inc. are among the cases cited
in the Court’s jury instructions.
analysis to apportion damages.” Acosta v. Central Laundry, Inc., 2019 WL 3413514, at *11 (E.
D. Pa., 2019) (addressing FLSA violations).

Here, it is not necessary for jurors to reach the Mt. Clemens question unless and until they
first decide adversely to the defendants on the primary liability questions of non-payment of
regular wages or non-payment of overtime wages. If jurors answer both of these threshold
liability questions with “no”, then the Mt. Clemens question is superfluous and never reached.

Inverting the sequencing of the special questions as the Court has done here will not be
harmless. Such ordering of the special questions creates a likelihood that will cause the jurors to
make adverse factual findings against the defendants prematurely, and thus prejudicially taint the
jurors’ disposition on the ensuing wage payment questions. This arrangement subtly, although
not insignificantly, implies that if the jurors find faulty record keeping, such record keeping
carries inferences on the following wage liability questions. Defendants respectfully submits
that encouraging such reasoning is improper and is to be avoided.,

The defendants respectfully move that the order of questions on the Special Verdict Form
be revised, and that the questions ask: (1) did the plaintiff prove non-payment of regular wages;
or (2) did the plaintiff prove non-payment of overtime wages. If jurors answer “yes” to either (1)
or (2), the next question is (3): “did the Plaintiff prove by a preponderance of the evidence that
Defendants Sonam Rinchen Lama and Sonam’s Stonewalls & Art LLC did not keep and
preserve accurate records of the dates and hours of Plaintiff’s employment?”

By starting the jury on a non-liability (and perhaps protracted) discussion that may likely
lead (on this record) to an adverse finding against the defendants that is secondary to wage
liability, the defendants will be prejudiced. Equally harmful to the defendants will be the

substantial likelihood that jurors will wrongly influenced with an impression that if they first
conclude that the defendants’ records are inadequate then he has failed to pay regular or overtime

wages. Even if the defendants’ records are inadequate, that has nothing to do with whether the

plaintiff proves the factually distinct, independent and autonomous questions of whether the

defendants are guilty of non-payment of regular or overtime wages.

December 23, 2019

Respectfully submitted:

THE DEFENDANTS:

SONAM’S STONEWALLS & ART, LLC,
d/b/a SONAM’S STONEWALLS AND ART;
and SONAM RINCHEN LAMA,

By Their Attorney,

/s/ Thomas T. Merrigan
Thomas T. Merrigan, Esq., BBO 343480
Sweeney Merrigan Law, LLP

393 Main Street

Greenfield, MA 01301

Phone (413) 774-5300

Fax (413) 773-3388
